NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 ARTEMIO E. CAJA,
                     Petitioner,

                           v.

     OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent.
             ______________________

                      2014-3169
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF-0831-13-0312-I-1.
                ______________________

               Decided: December 5, 2014
                ______________________

    ARTEMIO E. CAJA, of Castillejos, Zambales, Philip-
pines, pro se.

    LAUREN S. MOORE, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent. With her on
the brief were JOYCE R. BRANDA, Acting Assistant Attor-
ney General, ROBERT E. KIRSCHMAN, JR., and FRANKLIN E.
WHITE, JR., Assistant Director.
                 ______________________
2                                              CAJA   v. OPM



    Before NEWMAN, MOORE, and TARANTO, Circuit Judges.
PER CURIAM.
    Artemio Caja applied for an annuity under the Civil
Service Retirement System, but the Office of Personnel
Management (OPM) denied his application, because it
determined that, although Mr. Caja worked for the gov-
ernment for more than twenty-five years, his position was
not covered by the Civil Service Retirement Act. Mr. Caja
appealed to the Merit Systems Protection Board, which
agreed with OPM that Mr. Caja was not entitled to a
retirement annuity. We affirm.
                      BACKGROUND
    Mr. Caja worked for the Navy in the Philippines from
September 29, 1965, to August 9, 1991, when he elected to
retire during a reduction in force. He held a variety of
positions without a break in service, but all of the posi-
tions were ones the Navy classified as indefinite appoint-
ments in the excepted service. When he retired in 1991,
Mr. Caja became eligible for twenty-six months of retire-
ment pay under the Filipino Employment Personnel
Instruction, a collective bargaining agreement between
the United States and the Republic of the Philippines that
is separate from the Civil Service Retirement System.
See Rosete v. Office of Pers. Mgmt., 48 F.3d 514, 515 (Fed.
Cir. 1995). Mr. Caja acknowledges having received this
pay.
    In 2010, Mr. Caja submitted to OPM an application
for an annuity under the Civil Service Retirement Sys-
tem. OPM denied his application, first on May 4, 2010,
and again, after his request for reconsideration, on Feb-
ruary 25, 2013, because it determined that his employ-
ment was not subject to the Civil Service Retirement Act.
Mr. Caja appealed that decision to the Merit Systems
Protection Board, which issued its initial decision affirm-
ing the OPM decision on July 11, 2013. The Board’s
CAJA   v. OPM                                             3



initial decision became final on June 25, 2014, when the
Board denied Mr. Caja’s petition for review.
   Mr. Caja timely appeals. We have jurisdiction under
28 U.S.C. § 1295(a)(9).
                       DISCUSSION
    We may overturn the Board decision here only if it is
arbitrary and capricious, obtained without legally man-
dated procedures, or unsupported by substantial evidence.
5 U.S.C. § 7703(c). In appeals from an OPM reconsidera-
tion decision involving retirement annuities, the employee
must prove entitlement to benefits by a preponderance of
the evidence. 5 C.F.R. § 1201.56(a); Cheeseman v. Office
of Pers. Mgmt., 791 F.2d 138, 141 (Fed. Cir. 1986).
     Eligibility for a retirement annuity under the Civil
Service Retirement Act, as applied to Mr. Caja’s case,
generally requires an employee to have met two condi-
tions: completion of five years of creditable civilian ser-
vice; and completion of one of the last two years of that
service in a position “subject to” the Civil Service Retire-
ment Act. 5 U.S.C. § 8333; Rosete, 48 F.3d at 516. In
addition, the employee generally must have made pay-
ments into the retirement system, through salary deduc-
tions, throughout the employment period.          5 U.S.C.
§ 8339(i). In setting forth the positions “subject to” the
Act, Congress granted OPM authority to exclude from
coverage certain categories of employees “whose employ-
ment is temporary or intermittent.” 5 U.S.C. § 8347(a),
(g). Using this authority, OPM has excluded “[e]mployees
serving under nonpermanent appointments, designated
as indefinite, made after January 23, 1955.” 5 C.F.R.
§ 831.201(a)(13).
    There is no dispute that Mr. Caja served more than
five years of creditable service. The only issue on appeal
is whether at least one of his last two years of employ-
ment was subject to the Act. Mr. Caja makes two argu-
4                                              CAJA   v. OPM



ments that his employment qualifies under the Act. The
Board properly rejected both.
    Mr. Caja first argues that OPM could not exclude his
position from coverage because his position was not
actually a “temporary or intermittent” one under 5 U.S.C.
§ 8347(g). This argument is counter to our precedent
upholding OPM’s classification.      We have held that
§ 8347(g) gave OPM authority to exclude “indefinite”
appointments, such as Mr. Caja’s, that are for an unlim-
ited period of time but are considered nonpermanent.
Rosete, 48 F.3d at 516–19 (affirming as reasonable OPM’s
interpretation that “temporary or intermittent” includes
“indefinite” appointments, based on language, legislative
history, and longstanding interpretation).
    Mr. Caja also argues that the record shows that his
employment was covered by the Act because some of the
forms setting forth his various positions in the Navy,
known as Standard Forms 50, labeled his employment
with a tenure group of “1 – Permanent.” This argument,
like Mr. Caja’s first argument, is contrary to our prece-
dent, in which we have held that tenure status on em-
ployment forms, standing alone, is not sufficient to
establish coverage under the Act. See id. at 519–20; see
also Ragados v. Office of Pers. Mgmt., 180 F. App’x 917,
920 (Fed. Cir. 2006). As the Board explained in the
present case, “tenure group status is primarily for the
purpose of determining an employee’s rights in a reduc-
tion in force and is not determinative of either appoint-
ment or retirement rights.” J.A. 11; Ragados, 180 F.
App’x at 920.
     Here, as in Rosete and Ragados, while tenure status
might provide some evidence of an employee’s eligibility
for retirement annuity, other record evidence makes clear
Mr. Caja’s ineligibility. His employment forms consistent-
ly listed retirement and annuity indicators stating he was
not eligible for either. Mr. Caja received retirement
CAJA   v. OPM                                            5



benefits from another source, see Ragados, 180 F. App’x at
919–20, and no deductions for retirement were ever taken
from Mr. Caja’s salary, see Rosete, 48 F.3d at 516 (covered
service requires that an employee “deposit part of his or
her pay into the Civil Service Retirement and Disability
Fund”); 5 U.S.C. § 8339(i).
                       CONCLUSION
   For those reasons, we affirm the decision of the Merit
Systems Protection Board.
   No costs.
                      AFFIRMED